Citation Nr: 1038273	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  04-14 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
a skin disorder of the hands, arms, and shoulders.

2.  Entitlement to an initial rating in excess of 10 percent for 
diabetic neuropathy, right lower extremity, prior to April 10, 
2007.

3.  Entitlement to an initial rating in excess of 10 percent for 
diabetic neuropathy, left lower extremity.

4.  Entitlement to service connection for diabetic neuropathy of 
the right upper extremity secondary to diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1964 to 
December 1967 and from January 1968 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The increased rating issues set out on the title page were before 
the Board in January 2008 when the claims were denied.  The 
Veteran appealed the Board's January 2008 denials of the 
increased rating claims to the United States Court of Appeals for 
Veterans Claims (the Court).  In December 2009, the Court granted 
a joint motion, remanding the issues back to the Board for 
compliance with instructions included in the joint motion, as set 
out in greater detail below.  

The joint motion included language stating that the parties did 
not wish to disturb that portion of the Board's January 2008 
decision "that granted entitlement to a 40 percent evaluation 
for diabetic neuropathy of the right lower extremity from 
April 10, 2007".  In the conclusion to the joint motion, it was 
written that the parties were requesting the Court to vacate the 
January 28, 2008, decision of the Board that denied entitlement 
to an initial rating in excess of 10 percent for a skin disorder 
of the hands, arms and shoulders; that denied an initial rating 
in excess of 10 percent for diabetic neuropathy of the right 
lower extremity, "prior to April 10, 2007," and that denied 
entitlement to an initial rating in excess of 10 percent for 
diabetic neuropathy of the left lower extremity, for development 
and readjudication.  While the Board's January 2008 decision did 
not grant an increased rating to 40 percent for diabetic 
neuropathy of the right lower extremity, the Board interprets 
this joint motion language as limiting the issue on appeal with 
regard to this issue to entitlement to an initial rating in 
excess of 10 percent for diabetic neuropathy, right lower 
extremity, prior to April 10, 2007.  The change in the issue has 
been reflected on the title page.  

The joint motion for remand also dictated that the Board should 
address a claim of entitlement to service connection for 
peripheral neuropathy of the right upper extremity which was 
raised by the record.  The issue has never been adjudicated by 
the RO.  However, as the joint motion specifically references 
this issue, it has been included on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

In October 2003, the Veteran submitted claims of entitlement to 
service connection for neuropathy of the lower extremities.  In 
April 2004, the RO, in pertinent part, granted service connection 
for diabetic neuropathy of the right and left lower extremities 
assigning a 10 percent evaluation for each.  The Veteran 
disagreed with the initial disability evaluations assigned and 
perfected appeals for these claims.  In August 2007, the RO 
granted an increased rating to 40 percent for the Veteran's 
diabetic neuropathy of the right lower extremity, effective April 
10, 2007.  In January 2008, the Board denied increased ratings 
for the Veteran's skin disorder and for neuropathy of the lower 
extremities including denying a rating in excess of 40 percent as 
of April 10, 2007 for the right lower extremity.  In August 2008, 
subsequent to the Board's January 2008 decision, the Veteran 
submitted a statement which the RO interpreted as being a notice 
of disagreement to the August 2007 rating decision granting an 
increased rating to 40 percent for diabetic neuropathy of the 
right lower extremity.  The RO thereafter issued a statement of 
the case and the Veteran submitted a substantive appeal 
purportedly perfecting the claim of entitlement to a rating in 
excess of 40 percent for neuropathy of the right lower extremity.  
In December 2009, the Court vacated the Board's January 2008 
decision (with the exception of the denial of an initial rating 
in excess of 40 percent for the right lower extremity from April 
10, 2007) and remanded the issues back to the Board for 
compliance with a joint motion for remand.  

The Board initially notes that the RO's August 2007 grant of an 
increased rating to 40 percent for the service-connected diabetic 
neuropathy of the right lower extremity was thereafter subsumed 
by the Board's January 2008 decision denying, in pertinent part, 
a rating in excess of 40 percent for the neuropathy of the right 
lower extremity.  The RO's actions in finding that an August 2008 
document constitutes a timely notice of disagreement was, at that 
time, without legal merit.  There is no legal precedent for 
separating out a separate claim of entitlement to a rating in 
excess of 40 percent for diabetic neuropathy of the right lower 
extremity as this issue had remained on appeal since the 
Veteran's original appeal of the disability evaluations assigned 
in April 2004.  The RO's issuance of a statement of the case does 
not change this.  

Significantly, the VA Form 9 which was received in May 2009 
indicates that the Veteran desires to attend a hearing to be 
conducted by a Veteran's Law Judge at his local RO.  It is not 
clear whether the Veteran wishes to provide testimony on all of 
the issues on appeal, as currently listed on the title page 
herein.  The Veteran has not been afforded a Board hearing on his 
claims.  In July 2006, the Veteran had requested a Board hearing 
but in October 2006 he withdrew this request.  A travel Board 
hearing has been scheduled for late October 2010, and the 
issue(s) to be addressed at the hearing will need to be clarified 
at that time, if the Veteran reports for the hearing.

The joint motion for remand found that the report of an April 
2007 VA examination was deficient.  It was noted that the 
examiner discussed EMG studies noting that they were abnormal and 
consistent with a moderate to severe sensory and motor peripheral 
polyneuropathy affecting the axonal arid myelin components in the 
lower extremities.  The examiner concluded, however, by writing 
that peripheral neuropathy was moderate to severe in the right 
lower extremity without also including an equivalent, specific 
summary of the condition of the left lower extremity.  The joint 
motion indicates the parties agreed that the April 2007 VA 
examination report should be returned to the examiner who 
prepared the document for a supplemental opinion addressing the 
left lower extremity.  

The joint motion faulted the Board for failure to address whether 
a staged rating is warranted for the service-connected skin 
disability based on a November 20, 2002 VA examination report.  

The Board is aware that, if a Board hearing is held regarding any 
of the issues which were remanded by the Court in December 2009, 
the RO is without jurisdiction to perform any further development 
on that issue or issues prior to returning the file to the Board.  
If, however, the Veteran fails to report for the scheduled 
hearing, the RO may accomplish the additional development set out 
by the Board in its remand instructions below.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran the opportunity to 
appear before a Veteran's Law Judge at his 
local RO for the requested hearing, as 
previously scheduled.  After the hearing is 
conducted, the case should be returned to the 
Board for further review of the issue or 
issues which were the subject of the hearing.  

2.  If the Veteran fails to report for the 
scheduled hearing set out above, or the 
Veteran limits the issue or issues on appeal 
to less than all those remanded by the Court, 
then with regard to those issues which were 
not addressed in the hearing scheduled above, 
the RO should perform the following:

a).  If the issue of entitlement to an 
initial rating in excess of 10 percent for 
diabetic neuropathy, left lower extremity, is 
not addressed in the hearing scheduled above, 
then the claims file should be returned to 
the examiner who promulgated the April 2007 
VA examination report for clarification and a 
supplemental opinion which addresses any left 
lower extremity symptomatology.  The examiner 
should clearly articulate whether the finding 
of an abnormal study consistent with a 
moderate to severe sensory and motor 
peripheral polyneuropathy noted at the time 
of the April 2007 VA examination also 
specifically applied to the left lower 
extremity.  If the examiner who prepared the 
April 2007 VA examination report is 
unavailable, then arrange for the claims file 
to be examined by a suitably qualified health 
care professional and request that the 
examiner provide the requested opinion.  If 
it is determined that the requested opinion 
cannot be made without another examination of 
the Veteran, then this should be scheduled.  

b)  After completion of any additional 
development deemed necessary by the RO, then 
the RO should readjudicate those issues which 
were not the subject of the Board hearing 
referenced in paragraph one above, to 
include, if applicable, initial development 
and consideration of the claim of entitlement 
to service connection for diabetic neuropathy 
of the right upper extremity secondary to 
diabetes mellitus type II and also to 
include, if applicable, consideration of 
whether a staged rating is warranted for the 
service-connected skin disability of the 
shoulders, arms and hands, particularly upon 
consideration of a November 20, 2002 VA 
medical examination.  For those claims which 
are properly before the RO which are not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided a supplemental statement of the case 
and be afforded the appropriate opportunity 
to respond.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

